ORDER

PER CURIAM.
Eric Fulton (“Defendant”) appeals from the trial court’s judgment entered in the Circuit Court of the City of St. Louis upon his conviction by a jury of one count of robbery in the first degree, one count of kidnapping, and two counts of armed criminal action. In his appeal, Defendant contends that the trial court erred in: (1) denying his motion for a mistrial after a seasoned police officer offered testimony that referenced Defendant’s prior arrests in the area of the alleged crime scene as evidence of his likely involvement in the crimes charged, and (2) finding Defendant guilty of the charged offenses because the evidence was insufficient to support the verdict.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).